IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-22,693-05


                      EX PARTE REGINALD BUARD JONES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-26831-AA IN THE 217TH DISTRICT COURT
                           FROM ANGELINA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of cocaine

possession and sentenced to thirteen years’ imprisonment. He states that he was released to parole

and that the parole was later revoked.

        Applicant complains that he had an improper parole revocation hearing because of a lack of

due process and because improper evidence was submitted. The parole claims are properly raised

in the habeas application. See Ex parte Cordova, 235 S.W.3d 735 (Tex. Crim. App. 2007).

Applicant alleges that the parole revocation hearing was in 2016, which provides new facts that
                                                                                                      2

could not have been litigated in Applicant’s first habeas application to properly challenge the

conviction (his -04 habeas application that was filed and denied in 2008), so the current application

is not barred as subsequent. See TEX . CODE CRIM . PROC. art. 11.07 § 4. There is no information in

the habeas record addressing Applicant’s due process claims.

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact.

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit addressing Applicant’s claims that he was denied due process in the

parole revocation process. See Morrissey v. Brewer, 408 U.S. 471 (1972). The trial court may also

order depositions, interrogatories or a hearing. If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE

CRIM . PROC. art. 26.04.

       The trial court shall make findings and conclusions as to whether Applicant received

adequate due process in connection with his parole revocation proceeding. See Morrissey v. Brewer,

supra. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                               3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 22, 2018
Do not publish